DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over D1 {CN 205083186 U} and D2 {CN 104720496 A}.  A machine translations of D1 and D2 have been provided along with the original documents.  The cross-references below are made with respect to these translations; moreover mark-ups have been made to the translations to further indicate relevance and applicability and all such mark-ups are hereby incorporated by reference to support the rejections herein. 
Claim 1
	In regards to claim 1, D1 discloses a dental pick logger and counter {see Fig. 1, abstract and title disclosing an “abandoned toothpick receiver” with a counter.  A toothpick is well within the scope of “dental pick” as it is commonly used to pick teeth} comprising:
a microcontroller unit {controller, pages 1-2};


a speaker {buzzing device and/or alarm with “boom unit”};
a battery {battery is disclosed per abstract and page 2}; and
mounting hardware {see the “dismountable connection of the box body 2 from the lid portion 1” in which the battery, controller, sensor, etc are disposed as per claim 1, page 2 and Fig 1}.
Although D1 counts the number of dental picks to keep an updated pick count, D1 does not disclose a display, wherein the display presents the updated dental pick count.
D2 is an analogous reference solving a similar problem of counting tooth-pick-shaped sticks.  It is recognized that D2 mainly discusses counting bamboo sticks used for holding food (called “spicy food sticks” in the translation) but such sticks are shaped like toothpicks, used to insert food into a consumer’s mouth, and are adaptable for picking teeth and thus a “dental pick”.  See also Fig. 1 showing the apparatus collecting used sticks (dental picks) and the remarkable similarity between these food sticks and toothpicks.  D2 also teaches a sensor, counter (sum counter, final counter) and a display, wherein the display presents the updated dental pick count (display 3, Fig. 1, pages 1-2).

Claim 3
	In regards to claim 3, D1 discloses wherein 
	D2’s display also provides feedback to the user in the form of an updated count displayed on display 3 as shown in Fig. 2 and discussed on page 2.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified D1’s used dental pick receptacle and counting apparatus which already includes an alarm/speaker to provide feedback to a user (when the count reaches a threshold) to also include a display providing additional feedback to a user of the dental pick as taught by D2 because doing so notifies the user that the container is almost full via the displayed count while also sounding the alarm when the container is 
Claim 5
	In regards to claim 5, D1 discloses wherein the sensor is connected to an input port of the microcontroller unit, and wherein
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified D1’s microcontroller that is already connected to a speaker via input/output ports thereof to connect to D2’s display via input/output ports thereof because doing so provides a control pathway and connection between the microcontroller of D1 and the combined output of speaker and display from the combination of D1 and D2 thereby providing feedback in both auditory and visual forms which is helpful to users with disabilities such as blindness (alarm sounds) or deafness (display shows visual count) thereby promotes emptying of the container at the appropriate efficient time for emptying and promoting sanitary conditions by keeping the container available for receiving additional used (contaminated) dental picks.


Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over D1 and D2 as applied to claim 1 above, and further in view of Despotuli (US 20160146644 A1).
Claim 2
	In regards to claim 2, the display of D2 is not configured with a light that is automatically turned on when ambient light level falls below a predetermined threshold.  
	Despotuli is an analogous reference solving a similar problem of display legibility.  
In more detail, Despotuli teaches an information indication system that displays/indicates a value of a physical parameter sensed by a sensor.  See abstract, Figs. 1 and 3 and [0002], [0008].  Despotuli also teaches a display 200 configured with a light (illumination device 301, Fig. 3) that is automatically turned on when ambient light level falls below a predetermined threshold {[0049] the illumination device 301 is enabled (turned on) for illumination mode when the ambient light intensity falls below a predetermined threshold}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified D2’s display to be configured with a light that is automatically turned on when ambient light level falls below a predetermined threshold as taught by Depotuli because doing so improves the readability of the display in low light conditions and because Despotuli states that his illumination concept can be used with other information indication systems in [0050]. 

Claim 6
	In regards to claim 6, the display of D2 is not discussed as being an organic LED (OLED).
	Despotuli also teaches that OLED displays are conventional elements in [0043], [0048].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified D2’s display such that it is an OLED because OLED-type displays are brighter than LCD displays thus offering increased legibility.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over D1 and D2 as applied to claim 1 above, and further in view of Logan (US 2017/0090601 A1).
Claim 4
	In regards to claim 4, D1’s speaker is not disclosed as configured to play one or more audio files.  
Logan is analogous art solving a similar problem of communicating information detected by a sensor to a user via auditory cues.  See abstract, Figs. 15, 21 embodiment monitoring the opening/closing of a cabinet/receptacle; Figs. 16-18 illustrating a smart pill bottle with counter and Fig. 23 offering a generic system that senses information and outputs a pre-recorded audio message or alert as per [0043], [0104].  Logan also teaches a speaker configured to play one or more audio files {see [0065] in which a count keeps track of pills with a count value while audio controller 208 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified D1’s speaker such that it is configured to play one or more audio files as taught by Logan because doing so permits customization of the audio feedback/alarm provided to the user.  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over D1 and D2 as applied to claim 1 above, and further in view of Khajavi (US 2016/0022361 A1).
Claim 8
	In regards to claim 8, D1 does not disclose wherein the microcontroller unit is connected to a global positioning system (GPS) to track a location of the dental pick logger and counter.
	Khajavi is analogous art in the same field of counting and tracking used objects that are contaminated from use (e.g. with saliva, blood, etc.).  See abstract, Fig. 11 and 22-25, showing a portable container with control unit 536, processor 538, battery 550, input device 556, and display device 552 while [0099] clarifies that the device is intended to ease counting of used needles and other medical instruments which are analogous to used dental picks due to similar size, shape, medical purpose and contamination status after use.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which provides a container for disposing of used objects that are contaminated from use (e.g. with saliva, blood, etc.) to also include a global positioning system (GPS) to track a location of the dental pick logger and counter as taught by Khavji because doing so enables recovery of a lost container/disposal unit such that the contaminated/medical waste therein can be properly disposed of and otherwise rendered safe.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over D1 and D2 as applied to claim 1 above, and further in view of Gorek (US 20190006047 A1).
Claim 7
	In regards to claim 7, D1 does not disclose that the microcontroller unit is enabled to send the updated dental pick count over a network using a messaging protocol.
	Gorek is an analogous reference from the same field of counting and tracking used objects that are contaminated from use (e.g. with saliva, blood, etc.).  See background, [0004]-[0005], [0012]-[0015] which tracks the number of needles placed in 
	Gorek also teaches a microcontroller unit that is enabled to send the updated dental pick count over a network using a messaging protocol {see [0089]-[0091], [0093], and particularly [0096]-[0097], [0100]-[0102], [0119] which includes a processor 160 and wireless communication circuitry that sends the updated count to track the usage of needles (e.g. number of secured/disposed of needles put into receptacle 120) and including time stamp data.  As to “using a messaging protocol” official notice is taken that messaging protocols are well known and conventional elements as is evidenced by Applicant’s referencing of the standard MQTT messaging protocol in [0023] of the instant specification.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified D1 which already includes a sensor coupled to the microcontroller, wherein the sensor, upon detecting a dental pick, sends a signal to the microcontroller to update a dental pick log by incrementing an existing dental pick count to also send the updated dental pick count over a network using a messaging protocol as taught by Gorek because doing so permits better tracking of used medical equipment .

Claims 9, 11, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over D1; D2; and Gorek (US 20190006047 A1).
Independent Claim 9
	In regards to independent claim 9, D1 discloses an internet-of-things dental pick logger and counter {see Fig. 1 an abstract and title disclosing an abandoned toothpick receiver with a counter.  A toothpick is well within the scope of “dental pick” as it is commonly used to pick teeth while noting that “internet-of-things does not in and of itself denote any particular function or structure absent claim language to that effect} comprising:
a microcontroller unit 
a sensor coupled to the microcontroller, wherein the sensor, upon detecting a dental pick, sends a signal to the microcontroller to update a dental pick log by incrementing an existing dental pick coun

a buzzer {buzzing device and/or alarm with “boom unit”};

mounting hardware {see the “dismountable connection of the box body 2 from the lid portion 1 in which the battery, controller, sensor, etc are disposed as per claim 1, page 2 and Fig 1}.
Although D1 counts the number of dental picks to keep an updated pick count, D1 does not disclose a display, wherein the display presents the dental pick count and D1 does not log a date and time of detection of the dental pick as indicated above using strikethrough font.
D2 is an analogous reference solving a similar problem of counting tooth-pick-shaped sticks.  It is recognized that D2 mainly discusses counting bamboo sticks used for holding food (called “spicy food sticks” in the translation) such sticks are shaped like toothpicks and adaptable for picking teeth and thus a “dental pick”.  See also Fig. 1 showing the apparatus collecting used sticks (dental picks) and the remarkable similarity between these sticks and toothpicks.  D2 also teaches a sensor, counter (sum counter, final counter) and a display, wherein the display presents the updated dental pick count (display 3, Fig. 1, pages 1-2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified D1’s used dental pick receptacle and counting apparatus which already includes an alarm/speaker when the count reaches a threshold to also include a display, wherein the display presents the updated dental pick count as taught by D2 because doing so notifies the user that the container is almost full and thereby 
Gorek is an analogous reference from the same field of counting and tracking used objects that are contaminated from use (e.g. with saliva, blood, etc.).  See background, [0004]-[0005], [0012]-[0015] which tracks the number of needles placed in a receptacle and the times/dates at which each of needless was disposed of in the receptacle while [0022], [0024] clarifies that the registration/counting of includes instrument being placed into a holder/receptacle while [0095]-[0096], [0100] states that a various sensors may be used to sense and count needle being put into a needle receptacle 120 to facilitate needle counting.  Moreover, an optical image of the instrument may be stored with a time stamp in [0025].  Optical sensing of needles in [0103].  The disposed instrument count may also be displayed per [0090], [0103].
Gorek also teaches a sensor coupled to a microcontroller, wherein the sensor, upon detecting a used, contaminated instrument being put into a receptacle, sends a signal to the microcontroller to update a dental pick log by incrementing an existing dental pick count and log a date and time of detection of the dental pick {see [0089]-[0091], [0093], and particularly [0096]-[0097], [0100]-[0102], [0119] which includes a processor 160 and wireless communication circuitry that sends the updated count to track the usage of needles (e.g. number of secured/disposed of needles put into receptacle 120) and including time stamp data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified D1 which already includes a sensor coupled to the 
Claim 11
	In regards to claim 11, D1 discloses wherein 
	D2’s display also provides feedback to the user in the form of an updated count displayed on display 3 as shown in Fig. 2 and discussed on page 2.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified D1’s used dental pick receptacle and counting apparatus which already includes an alarm/speaker to provide feedback to a user (when the count reaches a threshold) to also include a display providing additional feedback to a user of the dental pick as taught by D2 because doing so notifies the user that the container is almost full via the displayed count while also sounding the alarm when the container is completely full thereby providing feedback in both auditory and visual forms which is helpful to users with disabilities such as blindness (alarm sounds) or deafness (display shows visual count) thereby promotes emptying of the container at the appropriate, 
Claim 13
	In regards to claim 13, D1 discloses wherein the sensor is connected to an input port of the microcontroller unit, and wherein
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified D1’s microcontroller that is already connected to a speaker via input/output ports thereof to connect to D2’s display via input/output ports thereof because doing so provides a control pathway and connection between the microcontroller of D1 and the combined output of speaker and display from the combination of D1 and D2 thereby providing feedback in both auditory and visual forms which is helpful to users with disabilities such as blindness (alarm sounds) or deafness (display shows visual count) thereby promotes emptying of the container at the appropriate efficient time for emptying and promoting sanitary conditions by keeping the container available for receiving additional used (contaminated) dental picks.
Claim 14
	In regards to claim 14, D1 does not disclose that the microcontroller unit is enabled to send the updated dental pick count over a network using a messaging protocol.
	Gorek also teaches a microcontroller unit that is enabled to send the updated dental pick count over a network using a messaging protocol {see [0089]-[0091], [0093], and particularly [0096]-[0097], [0100]-[0102], [0119] which includes a processor 160 and wireless communication circuitry that sends the updated count to track the usage of needles (e.g. number of secured/disposed of needles put into receptacle 120) and including time stamp data.  As to “using a messaging protocol” official notice is taken that messaging protocols are well known and conventional elements as is evidenced by Applicant’s referencing of the standard MQTT messaging protocol in [0023] of the instant specification.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified D1 which already includes a sensor coupled to the microcontroller, wherein the sensor, upon detecting a dental pick, sends a signal to the microcontroller to update a dental pick log by incrementing an existing dental pick count to also send the updated dental pick count over a network using a messaging protocol as taught by Gorek because doing so permits better tracking of used medical equipment disposal and accountability as to when each piece of medical equipment was disposed of safely in a receptacle.
Independent Claim 17
	In regards to independent claim 17, D1 discloses a method for logging and counting dental picks {see Fig. 1, abstract and title disclosing an “abandoned toothpick receiver” with a counter.  A toothpick is well within the scope of “dental pick” as it is commonly used to pick teeth}, the method comprising:
detecting a dental pick using a sensor {photosensor triggers a counter (sensor sum counter) to update a count of toothpicks as per page 2};
upon detecting the dental pick, triggering a processor of a dental pick logger and counter to update a dental pick log by incrementing an existing dental pick count {photosensor triggers a counter (sensor sum counter) to update a count of toothpicks as per page 2};

storing the updated dental pick count in a microcontroller unit {counter (sensor sum counter) stored the dental pick count}; and

Although D1 counts the number of dental picks to keep an updated pick count, D1 does not disclose displaying the updated dental pick count on a display or transmitting the updated dental pick log over a network using a messaging protocol.
D2 is an analogous reference solving a similar problem of counting tooth-pick-shaped sticks.  It is recognized that D2 mainly discusses counting bamboo sticks used 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified D1’s used dental pick receptacle and counting apparatus which already includes an alarm/speaker when the count reaches a threshold to also include displaying the updated dental pick count on a display as taught by D2 because doing so notifies the user that the container is almost full and thereby promotes emptying of the container before it fills completely and can no  longer accept additional used dental picks.
	Gorek is an analogous reference from the same field of counting and tracking used objects that are contaminated from use (e.g. with saliva, blood, etc.).  See background, [0004]-[0005], [0012]-[0015] which tracks the number of needles placed in a receptacle and the times/dates at which each of needless was disposed of in the receptacle while [0022], [0024] clarifies that the registration/counting of includes instrument being placed into a holder/receptacle while [0095]-[0096], [0100] states that a various sensors may be used to sense and count needle being put into a needle receptacle 120 to facilitate needle counting.  Moreover, an optical image of the 
	Gorek also teaches transmitting the updated dental pick log over a network using a messaging protocol {see [0089]-[0091], [0093], and particularly [0096]-[0097], [0100]-[0102], [0119] which includes a processor 160 and wireless communication circuitry that sends the updated count to track the usage of needles (e.g. number of secured/disposed of needles put into receptacle 120) and including time stamp data.  As to “using a messaging protocol” official notice is taken that messaging protocols are well known and conventional elements as is evidenced by Applicant’s referencing of the standard MQTT messaging protocol in [0023] of the instant specification.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified D1 which already includes a sensor coupled to the microcontroller, wherein the sensor, upon detecting a dental pick, sends a signal to the microcontroller to update a dental pick log by incrementing an existing dental pick count to also transmit the updated dental pick log over a network using a messaging protocol as taught by Gorek because doing so permits better tracking of used medical equipment disposal and accountability as to when each piece of medical equipment was disposed of safely in a receptacle.

Claims 10, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over D1, D2 and Gorek as applied to claim 9 above, and further in view of Despotuli (US 20160146644 A1).
Claim 10
	In regards to claim 10, the display of D2 is not configured with a light that is automatically turned on when ambient light level falls below a predetermined threshold.  
	Despotuli is an analogous reference solving a similar problem of display legibility.  
In more detail, Despotuli teaches an information indication system that displays/indicates a value of a physical parameter sensed by a sensor.  See abstract, Figs. 1 and 3 and [0002], [0008].  Despotuli also teaches a display 200 configured with a light (illumination device 301, Fig. 3) that is automatically turned on when ambient light level falls below a predetermined threshold {[0049] the illumination device 301 is enabled (turned on) for illumination mode when the ambient light intensity falls below a predetermined threshold}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified D2’s display to be configured with a light that is automatically turned on when ambient light level falls below a predetermined threshold as taught by Depotuli because doing so improves the readability of the display in low light conditions and because Despotuli states that his illumination concept can be used with other information indication systems in [0050]. 
Claim 15
	In regards to claim 15, the display of D2 is not discussed as being an organic LED (OLED).
	Despotuli also teaches that OLED displays are conventional elements in [0043], [0048].

Claim 19
In regards to claim 19, the display of D2 is not configured with a light that is automatically turned on when ambient light level falls below a predetermined threshold.
Despotuli also teaches a display 200 configured with a light (illumination device 301, Fig. 3) that is automatically turned on when ambient light level falls below a predetermined threshold {[0049] the illumination device 301 is enabled (turned on) for illumination mode when the ambient light intensity falls below a predetermined threshold}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified D2’s display to be configured with a light that is automatically turned on when ambient light level falls below a predetermined threshold as taught by Depotuli because doing so improves the readability of the display in low light conditions and because Despotuli states that his illumination concept can be used with other information indication systems in [0050]. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over D1, D2, and Gorek as applied to claim 9 above, and further in view of Logan (US 2017/0090601 A1).
Claim 12
	In regards to claim 12, D1’s speaker is not disclosed as configured to play one or more audio files.  
Logan is analogous art solving a similar problem of communicating information detected by a sensor to a user via auditory cues.  See abstract, Figs. 15, 21 embodiment monitoring the opening/closing of a cabinet/receptacle; Figs. 16-18 illustrating a smart pill bottle with counter and Fig. 23 offering a generic system that senses information and outputs a pre-recorded audio message or alert as per [0043], [0104].  Logan also teaches a speaker configured to play one or more audio files {see [0065] in which a count keeps track of pills with a count value while audio controller 208 outputs an audio file to speaker 202.  See also [0013], [0096]-[0097], [0108], [0116], [0126] for other examples of driving a speaker with an audio file.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified D1’s speaker such that it is configured to play one or more audio files as taught by Logan because doing so permits customization of the audio feedback/alarm provided to the user.  

Claims 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over D1, D2, and Gorek as applied to claim 9 above, and further in view of Khajavi (US 2016/0022361 A1).
Claim 16
	In regards to claim 16, D1 does not disclose wherein the microcontroller unit is connected to a global positioning system (GPS) to track a location of the dental pick logger and counter.
	Khajavi is analogous art in the same field of counting and tracking used objects that are contaminated from use (e.g. with saliva, blood, etc.).  See abstract, Fig. 11 and 22-25, showing a portable container with control unit 536, processor 538, battery 550, input device 556, and display device 552 while [0099] clarifies that the device is intended to ease counting of used needles and other medical instruments which are analogous to used dental picks due to similar size, shape, medical purpose and contamination status after use.
Khajavi also teaches a microcontroller unit that is connected to a global positioning system (GPS) to track a location of the a logger and counter {see GPS unit 544, [0119], [0134] in which GPS tracking is implemented so that the device can be monitored and tracked in real time}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which provides a container for disposing of used objects that are contaminated from use (e.g. with saliva, blood, etc.) to also include a global positioning system (GPS) to track a location of the dental pick 
Claim 18
In regards to claim 18, D1 does not disclose wherein a location of the dental pick logger and counter is determined using a global positioning system (GPS), and wherein the updated dental pick log includes the location {see GPS unit 544, [0119], [0134] in which GPS tracking is implemented so that the device can be monitored and tracked in real time}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which provides a container for disposing of used objects that are contaminated from use (e.g. with saliva, blood, etc.) to also include wherein a location of the dental pick logger and counter is determined using a global positioning system (GPS), and wherein the updated dental pick log includes the location as taught by Khavji because doing so enables recovery of a lost container/disposal unit such that the contaminated/medical waste therein can be properly disposed of and otherwise rendered safe.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over D1, D2, and Gorek as applied to claim 17 above, and further in view of Logan and Despotuli
Claim 20
	In regards to claim 20, D1 discloses	

wherein the sensor is connected to an input port of the microcontroller unit  {controller is connected to photosensor via an intput port (not shown) to enable the counter to count dental picks },
wherein 

Although D1 discloses a speaker it does not play one or more audio files using that speaker as indicated above.
Logan is analogous art solving a similar problem of communicating information detected by a sensor to a user via auditory cues.  See abstract, Figs. 15, 21 embodiment monitoring the opening/closing of a cabinet/receptacle; Figs. 16-18 illustrating a smart pill bottle with counter and Fig. 23 offering a generic system that senses information and outputs a pre-recorded audio message or alert as per [0043], [0104].  Logan also teaches playing one or more of audio or audio files using one or more of a speaker or a buzzer {see [0065] in which a count keeps track of pills with a count value while audio controller 208 outputs an audio file to speaker 202.  See also 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified D1’s speaker such that it plays one or more of audio or audio files as taught by Logan because doing so permits customization of the audio feedback/alarm provided to the user.  
As set forth above for claim 17, the combination of D1 and D2 renders obvious a method that displays that presents the updated dental pick count and D1 discloses a microcontroller connected to input/output ports of a speaker. Also, D2 teaches a display 3 that necessarily must be driven by a controller using (not shown) ports.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified D1’s microcontroller that is already connected to a speaker via input/output ports thereof to connect to D2’s display via input/output ports thereof because doing so provides a control pathway and connection between the microcontroller of D1 and the combined output of speaker and display from the combination of D1 and D2 thereby providing feedback in both auditory and visual forms which is helpful to users with disabilities such as blindness (alarm sounds) or deafness (display shows visual count) thereby promotes emptying of the container at the appropriate efficient time for emptying and promoting sanitary conditions by keeping the container available for receiving additional used (contaminated) dental picks.

	Despotuli also teaches that OLED displays are conventional elements in [0043], [0048].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified D2’s display such that it is an OLED because OLED-type displays are brighter than LCD displays thus offering increased legibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486